         Case 2:19-ms-00028 Document 13 Filed 04/24/20 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5

6     In re: Alexis A. Plunkett                              Case No. 2:19-ms-00028
      Attorney at Law, Bar No. 11245
7                                                           ORDER OF DISBARMENT

8

9
10

11

12           Attorney Alexis A. Plunkett, Nevada Bar No. 11245, was disbarred by the Nevada

13   Supreme Court pursuant to the Order of Disbarment filed November 8, 2019. On

14   December 3, 2019, this Court issued and entered an initial Order to Show Cause (“OSC”)

15   as to why she should not also be disbarred from this Court, mailed via certified mail. (ECF

16   No. 9.) However, the Court was subsequently informed that there was an issue with

17   delivery of the OSC through no fault of Ms. Plunkett. The Court therefore directed the

18   OSC to be mailed via certified mail with a certified mail return receipt date of delivery of

19   January 31, 2020, giving Ms. Plunkett an additional 30 days to respond. Nevertheless, no

20   response has been received from Ms. Plunkett, though more than 30 have elapsed and

21   the return receipt shows delivery on January 31, 2020. (ECF No. 12.) Failure to respond

22   within thirty 30 days warrants an Order of Disbarment. See LR IA 11-7(e)(2).

23          It is therefore ordered that Alexis A. Plunkett, Bar No. 11245, is hereby disbarred

24   from practice in the United States District Court for the District of Nevada.

25          DATED THIS 24th day of April 2020.

26

27
                                               MIRANDA M. DU
28                                             CHIEF UNITED STATES DISTRICT JUDGE
         Case 2:19-ms-00028 Document 13 Filed 04/24/20 Page 2 of 2


1                                 CERTIFICATE OF SERVICE

2          Pursuant to Fed. R. Civ. P. 5(b) and LR 5-1, I hereby certify that I am an

3    employee of the United States District Court, and that on this 24th day of April 2020, I

4    caused to be served a true and correct copy of the foregoing Order to Show Cause to

5    the following parties via certified mail, return receipt requested via the United States

6    Postal Service, in a sealed envelope, postage prepaid, to the following address:

7                        Alexis A. Plunkett
                         c/o Adam Solinger, Esq.
8                        Las Vegas Defense Group
                         2970 W. Sahara Ave.
9
                         Las Vegas, NV 89102
10
           Certified Mail No.: 7019 0700 0001 7574 6758
11

12
                                /s/ Lorena Q.
13                              Deputy Clerk
                                United States District Court,
14                              District of Nevada
15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                2
